DETAILED ACTION

Reasons for Allowance
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s application filed on 03/22/2019 has been reviewed by the examiner in view of prior art of records Miller et al. (US 2004/0030531 A1), and the prior art of records Miller fails to teach the cited claim limitations of “a third set of sensors configured to collect data corresponding to a plurality of activities of one or more individuals in surroundings of the sufferer; and transmitting, data corresponding to the plurality of activities of the one or more individuals in surroundings of the sufferer to a processing device to generate a personal data”. Prior art Miller teaches an automated system and method for monitoring and supporting and assistance to individuals in an environment, such as a daily living environment. The system includes at least one sensor, at least one effector and a controller adapted to provide monitoring, situation assessment, response planning, and plan execution functions. However, prior art Miller of records Miller fails to teach the cited claim limitations of “a third set of sensors configured to collect data corresponding to a plurality of activities of one or more individuals in surroundings of the sufferer; and transmitting, data corresponding to the plurality of activities of the one or more individuals in surroundings of the sufferer to a processing device to generate a personal data”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



June 28, 2022
/SIMON KING/Primary Examiner, Art Unit 2653